Citation Nr: 1712424	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-14 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to additional educational assistance benefits, in excess of 3 months, under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel





INTRODUCTION

The Veteran had active service from September 2007 to September 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional development is necessary in the instant case, for the reasons set forth below. 

The Board notes that on his VA Form 9 Substantive Appeal from May 2012, the Veteran requested a Board hearing at a local office.  In November 2016, the Veteran was informed that he was scheduled for a travel Board hearing in January 2017.  There is no indication in the claims file that the hearing was conducted.  In February 2017, VA sent correspondence to the Veteran indicating that he was placed on the list of people waiting for a Travel Board hearing.  Thus it appears that the Veteran's requested Travel Board has not been conducted and there is no indication that the Veteran has withdrawn his request for a hearing at his local RO before a Veterans Law Judge.  The Veteran therefore should be scheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the docket number before a Veterans Law Judge at the appropriate RO.  

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




